Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  LUCKY INVESTMENTS, LLC and
  KABFRA, LLC,

          Defendants.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues LUCKY INVESTMENTS, LLC and

  KABFRA, LLC (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and 1343.

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.           At all times material, Defendant, LUCKY INVESTMENTS, LLC was and is a

                                                      1
Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 2 of 12



  Florida Limited Liability Company, with its principal place of business in Miami, Florida.

         6.         At all times material, Defendant, LUCKY INVESTMENTS, LLC, owned and

  operated a retail business located at 19565 NW 57th Avenue, Miami Gardens, Florida 33055

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

         7.         At all times material, Defendant, KABFRA, LLC, was and is a Florida Limited

  Liability Corporation, with its principal place of business in Miami Gardens, Florida.

         8.         At all times material, Defendant, KABFRA, LLC, owned and operated a

  commercial property located at 19565 NW 57th Avenue, Miami Gardens, Florida 33055

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

         9.         Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conducts

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         10.        Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         11.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.



                                                    2
Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 3 of 12



         12.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         13.         Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         14.       Defendants, LUCKY INVESTMENTS, LLC and KABFRA, LLC, own, operate

  and oversee the Commercial Property, its general parking lot and parking spots.

         15.        The subject Commercial Property is open to the public and located in Miami,

  Miami-Dade County, Florida.

         16.       The individual Plaintiff visits the Commercial Property and retail business located

  within the Commercial Property, regularly, to include visits to the Commercial Property and retail

  business located within the Commercial Property on or about January 23, 2019 and June 23, 2020,

  and encountered multiple violations of the ADA that directly affected his ability to use and enjoy

  the Commercial Property and the retail business located therein. He often visits the Commercial

  Property and retail business located within the Commercial Property in order to avail himself of

  the goods and services offered there, and because it is approximately twenty-five (25) miles from

  his residence, and is near his friends’ residences as well as other businesses and retail stores he

  frequents as a patron. He plans to return to the Commercial Property and the retail business

  located within the Commercial Property within two (2) months of the filing of this Complaint.

         17.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and retail business located within the Commercial Property, has regularly frequented the



                                                    3
Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 4 of 12



  Defendant’s Commercial Property and the retail business located within the Commercial Property

  for the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  retail business located within the Commercial Property within two (2) months from the filing of

  this Complaint.

         18.        The Plaintiff found the Commercial Property, and the retail business located

  within the Commercial Property to be rife with ADA violations. The Plaintiff encountered

  architectural barriers at the Commercial Property, and retail business located within the

  Commercial Property and wishes to continue his patronage and use of each of the premises.

         19.        The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and retail business located within the Commercial

  Property. The barriers to access at Defendant’s Commercial Property, and the retail business

  located within the Commercial Property have each denied or diminished Plaintiff’s ability to visit

  the Commercial Property, and retail business located within the Commercial Property, and have

  endangered his safety in violation of the ADA. The barriers to access, which are set forth below,

  have likewise posed a risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS

  BRITO, and others similarly situated.

         20.        Defendants, LUCKY INVESTMENTS, LLC and KABFRA, LLC, owns and

  operates a place of public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, LUCKY INVESTMENTS,

  LLC and KABFRA, LLC, are responsible for complying with the obligations of the ADA. The

  place of public accommodation that Defendants, LUCKY INVESTMENTS, LLC and KABFRA,

  LLC, own and operate is the Commercial Property Business located at 19565 NW 57th Avenue,



                                                   4
Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 5 of 12



  Miami Gardens, Florida.

         21.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and the retail business located within the Commercial Property,

  including but not necessarily limited to the allegations in Paragraph 26 of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and retail business located within the Commercial Property, in

  violation of the ADA. Plaintiff desires to visit the Commercial Property and retail business located

  therein, not only to avail himself of the goods and services available at the Commercial Property,

  and retail business located within the Commercial Property, but to assure himself that the

  Commercial Property and retail business located within the Commercial Property are in

  compliance with the ADA, so that he and others similarly situated will have full and equal

  enjoyment of the Commercial Property, and retail business located within the Commercial

  Property without fear of discrimination.

         22.       While Defendant, LUCKY INVESTMENTS, LLC, as landlord and owner of the

  Commercial Property, is responsible for all ADA violations listed in Paragraph 26 of this

  Complaint, Defendant KABFRA, LLC is jointly and severally liable for all the violations listed in

  Paragraph 26 of this Complaint.

         23.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and retail business located within the Commercial Property, but

  not necessarily limited to the allegations in Paragraph 26 of this Complaint.         Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the



                                                   5
Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 6 of 12



  Commercial Property, and retail business within the Commercial Property, in violation of the

  ADA. Plaintiff desires to visit the Commercial Property and retail business within the Commercial

  Property, not only to avail himself of the goods and services available at the Commercial Property

  and retail business located within the Commercial Property, but to assure himself that the

  Commercial Property, and retail business located within the Commercial Property are in

  compliance with the ADA, so that he and others similarly situated will have full and equal

  enjoyment of the Commercial Property, and retail business located within the Commercial

  Property without fear of discrimination.

         24.       Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and retail business located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                        ADA VIOLATIONS

         25.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 24 above as though fully set forth herein.

         26.       Defendants, LUCKY INVESTMENTS, LLC and KABFRA, LLC have

  discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

  inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

  has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

  Plaintiff encountered during his visit to the Commercial Property and Retail Business, include but

  are not limited to, the following:

         A. Entrance Access and Path of Travel

    i.   The Plaintiff could not traverse through areas of the facility as the required 36” path is not

         provided. Violation: There is not a continuous path of travel connecting all essential

                                                   6
Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 7 of 12



              elements of the facility, in violation of Sections 4.3.1 and 4.3.2 of the ADAAG and Section

              403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

              B. Access to Goods and Services

         i.   There are protruding objects present throughout the facility, in violation of Section 4.4 of

              ADAAG and Section 307.2 of the 2010 ADA Standards, whose resolution is readily

              achievable.

       ii.    The Plaintiff had difficulty using the service counter at the Meat department as it is

              mounted too high. Violation: The service counter does not have a portion of the counter

              which is at least 36" wide with a maximum height of 36" above the finish floor in

              accordance with Sections 227.3, 904.4, 904.4.1 and 904.4.2 of the 2010 ADA Standards,

              whose resolution is readily achievable.

       iii.   The Plaintiff had difficulty using the service counter at the front of the store as it is not the

              required 36” wide. Violation: The service counter does not have a portion of the counter

              which is at least 36" wide in accordance with Sections 227.3, 904.4, 904.4.1 and 904.4.2

              of the 2010 ADA Standards, whose resolution is readily achievable.

              C. Public Restrooms

  i.       The Plaintiff had difficulty using the locking mechanism on the restroom door without

           assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

           hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

           309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.       The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

           dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

           with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.



                                                         7
Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 8 of 12



iii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.       The Plaintiff could not transfer to the toilet without assistance, as the clear floor space is

          obstructed. Violation: The required clear floor space is not provided next to the toilet, violating

          Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 v.       The Plaintiff could not use the toilet without assistance as the rear grab bar is not mounted at

          the required location. Violation: Compliant grab bars are not provided in the restrooms

          prescribed in Sections 4.16.4, 4.26 and Figure 29 of the ADAAG and Sections 604.5.2 and 609

          of the 2010 ADA Standards, whose resolution is readily achievable.

vi.       The Plaintiff had difficulty using the rear grab bar as the paper towel roll obstructs the use of

          the grab bar. Violation: The space between the grab bar and projecting objects below and at

          the ends shall be 1½ inches (38 mm) minimum in accordance with Section 609.3 and 36.211

          of the 2010 ADA Standards.

vii.      The Plaintiff has difficulty using the provided soap dispenser as it requires a tight grasp to

          operate. Violation: A compliant soap dispenser is not provided in accordance with Section

          309.4 of the 2010 ADA Standards.

                                        RELIEF SOUGHT AND THE BASIS

              27.      The discriminatory violations described in Paragraph 26 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further



                                                        8
Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 9 of 12



  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

  enjoyment of the Commercial Business and retail business located within the Commercial

  Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

  and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

  measures necessary to remove same, will require an on-site inspection by Plaintiff’s

  representatives pursuant to Federal Rule of Civil Procedure 34.

         28.          The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendant, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendant’s ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, the Plaintiff require an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         29.          Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford



                                                     9
Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 10 of 12



   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          30.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          31.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          32.        Notice to Defendants is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.

          33.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

   businesses, located at and/or within the commercial property located at19565 NW 57th Avenue,



                                                     10
Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 11 of 12



   Miami Gardens, Florida 33055, the exterior areas, and the common exterior areas of the

   Commercial Property and retail business located within the Commercial Property, to make those

   facilities readily accessible and useable to the Plaintiff and all other mobility-impaired persons; or

   by closing the facility until such time as the Defendants cure the violations of the ADA.

          WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: June 29, 2020.


                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com

                                                       11
Case 1:20-cv-22679-XXXX Document 1 Entered on FLSD Docket 06/29/2020 Page 12 of 12



                                      Secondary E-Mails: bvirues@lawgmp.com
                                                         aquezada@lawgmp.com

                                      By: ___/s/_Anthony J. Perez________
                                             ANTHONY J. PEREZ
                                             Florida Bar No.: 535451
                                             BEVERLY VIRUES
                                             Florida Bar No.: 123713




                                        12
